NO. 07-11-00465-CR, 07-11-00466-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 DECEMBER 7, 2012


                   OMAR GUERRERO AKA JUAN GUERRERO AKA
                      SALVADOR GUERRERO, APPELLANT

                                          v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

      NO. 59,732-E, 59,733-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      In these two cases, appellant appeals his convictions and sentences for

aggravated robbery. 1 Appellant’s court-appointed appellate attorney has filed a motion

to withdraw from representation supported by an Anders brief in each case. 2 Agreeing

with counsel’s conclusion that the record fails to show any arguably meritorious issue



      1
          Tex. Penal Code Ann. § 29.03 (West 2012).
      2
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008).
capable of supporting an appeal in either case, we grant the motions to withdraw and

affirm the trial court’s judgments.


       Indictments in cause numbers 59,732-E and 59,733-E 3 charged appellant with

aggravated robbery. Trial in cause number 59,732-E was by jury, which found him

guilty and assessed punishment at ten years’ confinement in prison and a $10,000 fine.

The sentence of confinement was suspended in favor of community supervision. After

a later guilty plea in cause number 59,733-E, the trial court placed appellant on ten

years’ deferred adjudication community supervision and imposed a $5,000 fine.


       The State filed a motion to revoke probation in cause number 59,732-E and a

motion to proceed with adjudication of guilt in cause number 59,733-E. Appellant plead

true to each of the alleged violations of community supervision 4 without a punishment

agreement. The trial court sentenced appellant to ten years’ confinement in prison in

cause number 59,732-E and a $10,000 fine and twenty-five years’ confinement in prison

in cause number 59,733-E.


       In the opinion of appellant’s court-appointed appellate counsel, nothing in the

record establishes reversible error. In conjunction with a review of the record, counsel’s

brief discusses five grounds of potential error. He concludes, however, that none of the

grounds analyzed present reversible error. Correspondence from counsel to appellant

indicates counsel provided appellant with a copy of the Anders brief.                 The


       3
           In this court, case numbers 07-11-00465-CR and 07-11-00466-CR respectively.
       4
         Prior to commencement of the hearing, the State waived one of the alleged
violations in cause number 59,732-E.
                                            2
correspondence also points out the right of appellant to review the record and file a pro

se response. By letter, this court also notified appellant of his opportunity to submit a

response to the Anders brief and motion to withdraw filed by his counsel. Appellant filed

a pro se response raising thirteen potential grounds of error. We have considered

appellant’s response.


       In conformity with the standards set out by the United States Supreme Court, we

do not rule on counsel’s motion to withdraw until we have independently examined the

record in each matter. Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio

1997, no pet.) (citing Penson v. Ohio, 488 U.S. 75, 82-83 & n.6, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988)). If we determine the appeal arguably has merit, we remand it to

the trial court for appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991).


       We have reviewed the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson, 488 U.S. 75, 82-83; Bledsoe v.

State, 178 S.W.3d 824 (Tex.Crim.App. 2005).         We have found no such arguable

grounds supporting a claim of reversible error, and agree with counsel that the appeals

are frivolous.




                                           3
       Accordingly, we grant counsel’s motion to withdraw 5 and affirm the judgments of

the trial court.


                                                 James T. Campbell
                                                    Justice




Do not publish.




       5
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. Tex. R. App. P. 48.4.
                                             4